DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 1-20 are rejected under 35 U.S.C. 103.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
Response to Amendment and Arguments
The amendment filed 11/03/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1, 5, 8, 12, 15 and 19 under 35 U.S.C. 102(a)(1) and (a)(2); and claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 under 35 U.S.C. 103 have been fully considered and have been found to be persuasive in part, and not persuasive in part. 
In response to Applicant’s argument that McConnell et al. fails to teach “a group identifier” in the limitation of claim 1 “the recommendation request comprising a device location and a group 
In response to Applicant’s argument that McConnell et al. fails to teach “receiv[ing] a recommendation request from a client device among a population of client devices enrolled in a management service as managed devices”, Examiner agrees.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 2013/0018982) and Tootill (US 8,732,200).

claim 1, McConnell et al., in the analogous field of document management, teaches A system for recommending files, the system comprising: at least one computing device; and at least one application executable in the at least one computing device (Systems and methods are provided for providing and presenting recommended information from a CRM system, ¶ [0020]), wherein the at least one application, when executed, causes the at least one computing device to: 
receive a recommendation request from a client device among a population of client devices [] (CRM recommendation service receives a request for recommended information from a requesting user system of the user, ¶ [0020]; user systems 612, FIG. 6, ¶ [0096], and [0104]), the recommendation request comprising a device location and a group identifier for an organization group within an enterprise that is associated with at least one of the client device or a user of the client device; [] the organization group within an enterprise (the CRM recommendation service is configured to also receive real-time user-specific information stored on the requesting user system, ¶ [0020]; real-time user-specific information 471 can also include, in an embodiment, geo-location information associated with the requesting user system… a business name, ¶ [0033]); 
identify a file stored in a database based on the device location and the group identifier; generate a file recommendation list comprising the file (when the message including the request for recommended information is received, a plurality of accessible records related to the real-time user-specific information is identified, ¶ [0035]); and 
distribute the file recommendation list to the client device (a response message including information identifying the at least one recommended record 318 is transmitted to the requesting user system 400 associated with the user, ¶ [0060]).


Tootill, in the analogous field of device management, teaches [client devices] enrolled in a management service as managed devices (Management service provider (MSP) 102 and tenants 112a-c, FIG. 1 and Col. 2 lines 15-30); the group identifier comprising a numerical identifier corresponding to the [group] (see in FIG. 2B element 240 numerical identifiers 1-5 corresponding to various tenant groups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McConnell et al. with that of Tootill and to use a management service provider in order to manage or control one or more datacenters and provide network-based services and/or applications to one or more customers, such as tenants 112 (Tootill col. 2 lines 15-30). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McConnell et al. with that of Tootill and to employ numerical group identifiers in order to restrict access to database objects on a group-level.

Regarding claim 5, McConnell et al. further teaches the at least one application further causes the at least one computing device to at least push the file recommendation list to the client device (a response message including information identifying the at least one recommended record 318 is transmitted to the requesting user system 400 associated with the user, ¶ [0060]).

Claims 8 and 12 amount to a method that executed by the system of claims 1 and 5, respectively.  Accordingly, claims 8 and 12 are rejected for substantially the same reasons as presented above for claims 1 and 5. 

Claims 15 and 19 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more computing devices, performs the same method as the system of claims 1 and 5, respectively.  Accordingly, claims 15 and 19 are rejected for substantially the same reasons as presented above for claims 1 and 5 and based on the references’ disclosure of the necessary supporting hardware and software (McConnell at al.: A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein, non-volatile memory medium [0103]). 

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 2013/0018982), Tootill (US 8,732,200), and Serlie (US 2016/0292363).

Regarding claim 2, the combination of McConnell et al. and Tootill teaches the system of claim 1, as described prior. 
However, the combination does not teach the at least one application further causes the at least one computing device to at least: receive a file request from the client device, the file request comprising a file identifier corresponding to the file; and distribute the file to the client device.
Serlie, in the analogous field of document management, teaches the at least one application further causes the at least one computing device to at least: receive a file request from the client device, the file request comprising a file identifier corresponding to the file; and distribute the file to the client device (the user can select the file he requests. For example, document requesting unit 150 may show a list of document names or a document tree, say organized by topic, from which a document may be selected, ¶ [0070]; make the selected document electronically available to the user, ¶ [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McConnell et al. and Tootill with that of Serlie and to enable the system to receive requests for files with file identifiers. By doing so, the system is able to assist a user in retrieving a specific requested document (Serlie, ¶ [0001]).

Regarding claim 3, the combination of McConnell et al., Tootill, and Serlie further teaches wherein the file comprises a first file, and when executed, the at least one application further causes the at least one computing device to at least: determine that the file identifier included in the file request differs from a file identifier of the file included in the file recommendation list, the file comprising a first file; identify a second file associated with the file identifier of the file request; and wherein the file distributed to the client device comprises the second file (Serlie: documents are suggested to the user, if it turns out that another document is needed, the system will learn through tagging, ¶ [0012]; the tagging process begins with the database unit retrieving a document selected by the user, ¶ [0009]).

Claims 9 and 10 amount to a method that executed by the system of claims 2 and 3, respectively.  Accordingly, claims 9 and 10 are rejected for substantially the same reasons as presented above for claims 2 and 3. 

Claims 16 and 17 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more computing devices, performs the same method as the . 

Claims 4, 6, 7, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 2013/0018982), Tootill (US 8,732,200), Serlie (US 2016/0292363), and Jaber (US 2018/0189404).

Regarding claim 4, the combination of McConnell et al., Tootill, and Serlie further teaches the at least one application further causes the at least one computing device to at least: receive feedback data from the client device in an instance in which the file identifier included in the file request differs from the file identifier of the first file; and update file data associated with at least one of the first file or the second file based at least in part on the feedback data, [] and the group identifier (Serlie: documents are suggested, if it turns out that another document is needed, the system will learn through tagging, ¶ [0012]; the tagging unit is configured to tag the selected document with the first context, ¶ [0009];  The system may be improved by recording if a suggested document was not actually selected and removing tags from such a document, ¶ [0119]; the context may also include information regarding the user of selected document 122, for example, identity information of the user. The identity information may be represented by a log-in name that the user used to gain access to document requesting unit 150. In addition or alternatively, the context may include the role of the user, e.g. radiologist or oncologist, ¶ [0083])

However, the combination does not teach the device location.
Jaber, in the analogous field of document recommendation, teaches including the device location in data associated with the file selected by the user (associate a second file with the location in response to an access of the second file while the user is at the location, Claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McConnell et al., Tootill, and Serlie with that of Jaber and to associate the device location with a file accessed by the user. By doing so, the system is able to use the associated location data to identify documents that are relevant to the user based on their location (Jaber, ¶ [0005] and [0026]).

Regarding claim 6, the combination of McConnell et al., Tootill, Serlie, and Jaber teaches wherein the client device comprises a first client device, and, when executed, the at least one application further causes the at least one computing device to at least: receive a file request from a second client device  (McConnell et al.: FIG. 2 illustrates a plurality of user system computer nodes 202) enrolled in the management service, the file request (McConnell et al.: CRM recommendation service receives a request for recommended information from a requesting user system of the user, ¶ [0020]) comprising a file identifier (Serlie: the user can select the file he requests. For example, document requesting unit 150 may show a list of document names or a document tree, say organized by topic, from which a document may be selected, ¶ [0070]), the device location, and the group identifier (McConnell et al.: the CRM recommendation service is configured to also receive real-time user-specific information stored on the requesting user system, ¶ [0020]; real-time user-specific information 471 can also include, in an embodiment, geo-location information associated with the requesting user system… a business name, ¶ [0033]); and associate the file with the device location (Jaber: associate a second file  and the group identifier (Serlie: the tagging unit is configured to tag the selected document with the first context, ¶ [0009];  the context may also include information regarding the user of selected document 122, for example, identity information of the user. The identity information may be represented by a log-in name that the user used to gain access to document requesting unit 150. In addition or alternatively, the context may include the role of the user, e.g. radiologist or oncologist, ¶ [0083]).
	
Regarding claim 7, the combination further teaches wherein the file is one of a plurality of files included in the recommendation file list (McConnell et al.: when the message including the request for recommended information is received, a plurality of accessible records related to the real-time user-specific information is identified, ¶ [0035]), each file being associated with the device location (Jaber: associate a second file with the location in response to an access of the second file while the user is at the location, Claim 10) and the group identifier (Serlie: the tagging unit is configured to tag the selected document with the first context, ¶ [0009]; the context may also include information regarding the user of selected document 122, for example, identity information of the user. The identity information may be represented by a log-in name that the user used to gain access to document requesting unit 150. In addition or alternatively, the context may include the role of the user, e.g. radiologist or oncologist, ¶ [0083]) according to at least one prior file request (Serlie: The tagging unit is configured to tag the selected document with the first context to enable a document suggestion unit to suggest the selected document during a second clinical task on patient data of a second patient by a second user. By tagging documents that were actually retrieved or selected by a user when working on a clinical task for a patient, the system learns which documents were actually relevant in a given clinical context, ¶ [0009] – [0010]; ) including the device location and the group identifier (McConnell et al.: the CRM  

Claims 11, 13, and 14 amount to a method that executed by the system of claims 4, 6, and 7, respectively.  Accordingly, claims 11, 13, and 14 are rejected for substantially the same reasons as presented above for claims 4, 6, and 7. 

Claims 18 and 20 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more computing devices, performs the same method as the system of claims 4 and 6 respectively.  Accordingly, claims 18 and 20 are rejected for substantially the same reasons as presented above for claims 4 and 6 and based on the references’ disclosure of the necessary supporting hardware and software (McConnell at al.: A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein, non-volatile memory medium [0103]). 

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panchapakesan et al. (US 2016/0191503) teaches a file repository that may be operated or provided by a management system which can authorize usage of a file repository on behalf of a user, perform user authentication functions, data security or encryption functions, as well as other device 
Branton et al. (US 9,465,856) teaches suggesting relevant documents to a local user. In one embodiment, a method is disclosed comprising determining, at a local device, a set of selection criteria for suggestion of relevant documents to the local user, the suggestion criteria including at least one of keywords and document metadata; retrieving a plurality of file statistics from a remote server, wherein at least one of the file statistics has been created by a remote user; creating a table of suggestions from the plurality of file statistics and from the set of suggestion criteria; and suggesting at least one file to the local user based on the table of suggestion criteria (Abstract).
Chandran et al. (US 2016/0179863) teaches a computer-implemented method for recommending documents to a user, the method comprises determining, by a computer, audit logs entries that are associated with members of a group that includes the user as a member, each audit log entry is associated with a file that a member of the group has accessed; analyzing, by the computer, the associated audit log entries; and generating, by the computer, a recommendation of at least one file for the user based on the analyzing of the associated audit log entries (Abstract).
Budd et al.  (US 2013/0091157) teaches a file recommendation system. The recommender 108 operates by integrating data from the indexer 107 and other sources (for example, file access history). If a user (through a computing device 102) has accessed a particular file, for example, the recommender 108 may look for other data that have similar contents (based on information from the indexer 107) that have been recently read by other users (¶ [0018]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        01/14/2022

/David T. Brooks/Primary Examiner, Art Unit 2156